Yista la moción que antecede sobre desestimación de la presente apelación, y apareciendo de la certificación acompañada a dicha moción que se dictó sentencia en la corte inferior con fecha 28 de noviembre de 1925; que el demandante interpuso apelación con fecha 4 de enero de 1926; que con fecha 14 de enero de 1926 la corte dictó resolución denegando la transcripción de la evidencia solicitada por el apelante, siendo esta resolu-ción notificada a las partes el día 16 de enero; y que desde esa fecha el apelante no ha practicado gestión alguna para continuar el tráimite de apelación, ni se ha presentado expo-sición del caso, y no habiendo el apelante radicado en la Secretaría de esta corte hasta la fecha la transcripción de autos, se declara con lugar la moción y sé desestima el re-curso de apelación interpuesto por el apelante en este caso.